                                         UNITED STATES DISTRICT COURT
                                          DISTRICT OF SOUTH CAROLINA
                                              ANDERSON DIVISION


Keith Vinson, individually and as Personal Representative
of the Estate of Doris Marie Minyard,                                              8:19-cv-01775-DCC

                  Plaintiff,
                                                                             Consent Order to Consolidate
vs.

SavaSeniorCare, LLC; SSC Equity Holdings, LLC; SSC
Seneca Operating Company, LLC d/b/a Seneca Health and
Rehabilitation Center; SavaSeniorCare Administrative
Services, LLC; and SavaSeniorCare Consulting, LLC,

                  Defendants.


         The Plaintiff, Keith Vinson, individually and as Personal Representative of the Estate of Doris Marie

Minyard, together with the Defendants, SavaSeniorCare, LLC; SSC Equity Holdings, LLC; SSC Seneca Operating

Company, LLC d/b/a Seneca Health and Rehabilitation Center; SavaSeniorCare Administrative Services, LLC; and

SavaSeniorCare Consulting, LLC, jointly move this Court for an Order consolidating the Survival Action and Wrongful

Death Action. The parties stipulated and agreed that by consolidating these matters, the Plaintiff does not waive any

right to pursue separate actions under the Survival Statute or the Wrongful Death Statute but requested that the

matters be consolidated for the convenience of the Court and in the interest of efficiency.

         WHEREFORE, for good cause being shown and upon the consent of all parties, it is hereby ordered that the

above-referenced cases be consolidated under Civil Action Number 8:19-cv-01775-DCC. The most current

Amended Scheduling Order will apply to the consolidated action.

         AND IT IS SO ORDERED.

                                                       s/Donald C. Coggins,Jr.
                                                       United States District Judge
August 13, 2019
Spartanburg, South Carolina




                                                            1
WE CONSENT:


 s/ Anthony Harbin                    August 7, 2019
Anthony L Harbin, Esq.                Anderson, South Carolina
Harbin & Burnett, LLP
P.O. Box 35
Anderson, SC 29622-0035
(864) 964-0333
Attorney for Plaintiff


WE CONSENT:


 s/ Hunter Carroll                    August 9, 2019
Hunter C. Carroll, Esq.               Birmingham, Alabama
Hagwood and Tipton
600 Vestavia Parkway, Suite 125
Birmingham, AL 35216
(205) 380-2208
Attorney for Defendants




                                  2
